Citation Nr: 1744238	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDING OF FACT

The Veteran has loss of use of the lower extremities, to include the feet, due to a service-connected disability.


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b) (West 2014).  A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or, (iii) permanent impairment of vision in both eyes, resulting in vision of 20/200 or less in the better eye with corrective glasses, or vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2016).  See also 78 Fed. Reg. 57486 - 57487 (Sept. 19, 2013) (recently adding criteria for severe burn injury effective on October 21, 2013). 

A veteran who does not qualify as an "eligible person" under the aforementioned criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the veteran's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902 (b)(2); 38 C.F.R. §§ 3.808 (b)(5), 17.156(a)(1).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be
made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve is also considered loss of use of a foot under 38 C.F.R. § 3.350(a)(2).

As a threshold matter, the Veteran is currently service-connected and therefore entitled to compensation under Chapter 11 of Title 38 of the US Code for posttraumatic stress disorder (100 percent disabling), peripheral neuropathy of the right upper extremity (40 percent disabling), peripheral neuropathy of the left lower extremity (40 percent disabling), peripheral neuropathy of the right lower extremity (40 percent disabling), and peripheral neuropathy of the left upper extremity (30 percent disabling).  He was in receipt of a total rating due to individual unemployability from April 8, 1999 to December 27, 2005 and has been in receipt of a total schedular rating since December 28, 2005.

By way of background, the Veteran was diagnosed with peripheral neuropathy of the bilateral upper and lower extremities by nerve conduction studies in December 2000.  A July 2003 VA peripheral neuropathy examination shows that, due to the numbness in his legs and his inability to walk for more than 20 to 30 feet, he had been using an electric scooter for the past three years (i.e., 2000).  During a March 2006 VA peripheral neuropathy examination, the Veteran presented with his electric scooter.  The Veteran was able to ambulate with a cane unassisted by the examiner from his electric scooter to the chair and from the chair to the examining table.  The Veteran stated that he will occasionally use a cane in each hand for stability or he will use crutches or his walker.  

In April 2010, VA received the Veteran's claim seeking automobile and adaptive equipment or adaptive equipment only.  In February 2011, the RO denied the Veteran's claim seeking automobile and adaptive equipment or adaptive equipment only, finding that the criteria under 38 C.F.R. § 3.808 were not met.  Significantly, the Veteran was not afforded a VA examination in connection with this claim.  

In his January 2013 substantive appeal, the Veteran wrote that he does ambulate with a cane for short distances, however, he normally uses his electric scooter (provided by VA) outside of his home.  When he is inside his home, he normally uses a wheelchair, a cane, crutches, or a walker.  The Veteran wrote that he cannot wear close-toed shoes because they create a burning sensation in his feet as he has lost the feeling in his feet/legs.  With regard to his upper extremities, the Veteran wrote that he drops things all of the time.  He also wrote that he suffers from numbness, tingling, poor grip, and cramping in his upper extremities.   

During the March 2017 Board hearing, the Veteran testified that he uses an electric scooter issued by VA almost all of the time and can only walk up to 25 feet with a cane.  He testified that he falls often and even broke his foot during a fall.  He also reported that he has artificial hips/knees.

VA treatment records confirm that the Veteran has difficulty walking due to his service-connected disabilities and has been issued an electric wheelchair through VA.  These records also confirm that the Veteran falls frequently due to his service-connected peripheral neuropathy of the lower extremities.  Significantly, an undated VA treatment record notes that the Veteran has problems using a manual wheelchair due to problems with his arms.  It was also suggested that the Veteran's disabilities resulted in "loss of use of both lower extremities COMBINED with loss or severe impairment of one or both upper extremities" and that such justified the purchase of an electric wheelchair.  

On review, the Board notes that the Veteran is not directly service-connected for any disability involving his hands, knees, or hips, or disability resulting in visual impairment.  However, the Board finds that the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities has resulted in the functional equivalent of loss of use of the lower extremities, to include the loss of use of the feet.  The Board finds highly probative the Veteran's medical evidence of bilateral peripheral neuropathy of the bilateral upper and lower extremities and his competent reports of numbness and weakness in the lower legs, to include the feet.

Although a physician has not specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site," the regulation defining "loss of use" appears to leave the definition open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Broadly interpreted, the Board finds the facts in this case as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.  As the Board concludes that the lay and medical evidence demonstrates that Veteran has the functional equivalent of loss of use of one or both feet due to a service-connected disability.  Accordingly, the Veteran is eligible to acquire an automobile or other conveyance and adaptive equipment, and the appeal is granted.


ORDER

Financial assistance in the purchase of an automobile or other conveyance and adaptive equipment is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


